Title: To Thomas Jefferson from Hammuda Pasha, Bey of Tunis, 8 September 1802
From: Hammuda Pasha, Bey of Tunis
To: Jefferson, Thomas


          
            Monsieur Le President
            A Tunis Le 8e: Septembre 1802.
          
          J’ai vu arriver et j’ai reçu successivement avec beaucoup de plaisir et avec une égale satisfaction tous les Articles de Munitions de guerre et Navales ainsi que les superbes bijouts, que votre gouvernement m’a fait passer pour ma Regence et pour Moi, en exécution de nos Capitulations pour L’affermissement et la consolidation de la bonne harmonie et L’Alliance qui Dieu merci ont été établies et subsistent actuellement entre Nous.
          
          Tandis que je me plais à vous donner cette assurance bien sincere de mon plein contentement, Je ne dois pas Vous dissimuler que je ne me vois pas cependant traité avec la même distinction et avec les mêmes égards que Vous avez eu pour vos autres Amis, et puisque J’en suis egalement un, Je vous avoue avec franchise, comme Je L’ai declaré à Mr. Eaton votre Consul, qu’il m’aurait été infiniment agréable que Vous m’eussiez aussi fait don d’un Batiment de guerre
          Mr. Eaton n’ayant pas trouvé convenable de se charger de vous faire lui même cette demande de ma part, Je me suis decidé à Vous temoigner directement par la presente, qu’il me serait très agréable que Vous m’envoyassiez une bonne Fregate de trente six pieces de Cannon, ce qui ajouterait à la haute estime que J’ai pour votre Nation et cimenterait de plus en plus les Liens de notre Amitié, que de mon Coté Je conserverai permanente et imperturbable
          Convaincu d’avance comme Je le suis, Monsieur le President, que cette demande prise en considération obtiendra le plein effet que J’en attends, Je Vous renouvelle L’assurance de mon estime la plus distinguée, et Je prie Dieu tout puissant de Vous avoir in sa sainte garde
          
            Hamuda Pacha Bey
            Prince des Princes de Tunis
            La Ville la bien gardée, le
            Sejour du Bonheur
          
         
          EDITORS’ TRANSLATION
          
            Mister President
            Tunis 8 Sep. 1802
          
          I have seen arrive and then received with much pleasure and equal satisfaction all the military and naval stores as well as the superb jewels that your government has sent for my regency and for me, following up on our agreements to strengthen and consolidate the harmony and alliance which, thank God, have been established and continue between us.
          While I am pleased to give you this very sincere assurance of my full contentment, I must not hide from you that I nevertheless do not see myself treated with the same distinction and respect as your other friends. Since I too am a friend, I must frankly admit, as I told your consul, Mr. Eaton, that I would have been infinitely pleased if you had also given me a warship.
          Since Mr. Eaton did not judge fitting to communicate this request, I have resolved to express directly through this letter that I would be pleased if you could send me a good 36-gun frigate. This would add to the high esteem I have for your nation and strengthen ever more the ties of our friendship which, on my side, I will preserve as firm and inviolable.
          Convinced in advance, Mister President, that this request will be taken into consideration and obtain the desired effect, I renew the assurance of my most distinguished esteem and pray that almighty God may have you in his holy keeping.
          
            Hammuda Pasha, Bey
            Prince of Princes of Tunis,
            the City Well Guarded,
            the Abode of Happiness
          
        